                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

         Ashley C. Cockman,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:18-cv-00061-GCM
                                       )
                  vs.                  )
                                       )
         Circle K Stores Inc.,         )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 28, 2019 Order.

                                               March 28, 2019
